Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 02/28/2022 has been entered. Claims 1 – 20 remain pending. The amendments to claims 19 and 20 find support in at least the original claims.
Applicant’s amendments have overcome the previous objections set forth
Applicant’s amendments have overcome the previous 112(b) rejections. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 11 – 13, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellingson (US 5,891,206, disclosed in IDS 1/16/20 as EP0876876).

Regarding claim 1, Ellingson teaches a method of producing an abrasive tool comprising an abrasive rim (meeting the broadest reasonable interpretation of “diamond tool”) [Col 2, line 55 – 57; Table 3]. Ellingson teaches that making the core of the tool includes the steps pouring the powder of the core into a mold and pressing [Col 4, line 48 – 53] (meeting the claimed limitation of pressing a mixture of powders to obtain a semi-finished product). Ellingson teaches that the green compact formed (interpreted as the claimed “semi-finished product”) is subjected to hot-pressing [Col 4, line 58 – 60] (meeting the claimed limitation of pressing-sintering), wherein the hot-pressing is done by heating up the temperature and subsequently pressing [Col 4, line 58 – 64]. Given that the hot-pressing step would necessarily causing the densification of the green compact by heating and then pressing into a sintered/solid compact/article, it is interpreted that this meets the broadest reasonable interpretation pressing-sintering and finishing by thickening, the semi-finished product as claimed. 
Ellingson teaches that core powder has greater than 70 wt% of aluminum and includes copper powder [Table 1], which anticipates that claimed composition of the mixture of powders, given that lubricant is not required (i.e. 0% lubricant).

Regarding claims 2 – 4 and 11 – 13, Ellingson teaches the invention as applied above in claim 1. The claimed compositions of claims 2 – 4 and 11 – 13 include 0 wt% of the claimed elements, therefore, Ellingson anticipates the claimed ranges/compositions of claims 2 – 4 and 11 – 13. 

Regarding claims 19 and 20, Ellingson teaches the invention as applied above in claim 1. Ellingson teaches that the core of the abrasive tool is a wheel [Example 2; Col 6, line 22 – 24] and that the core has 1.5 wt% of copper, which anticipates the claimed range of claim 20. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 5,891,206, disclosed in IDS 1/16/20 as EP0876876), as applied to claims 1 – 4 above. 

Regarding claim 5 and 14 – 16, Ellingson teaches the invention as applied above in claims 1 – 4. Ellingson teaches that the hot-pressing step is 570 – 650°C [Col 4, line 58 – 60], which falls within the claimed temperature range for a time of 6 – 10 minutes, which lies outside the claimed duration range. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of criticality or unexpected results. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05) 


Claims 5 – 9 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable Ellingson (US 5,891,206, disclosed in IDS 1/16/20 as EP0876876), as applied to claims 1 – 4 above, in further view of Lefebvre (US 5,951,737) 

Regarding claim 5 – 9 and 14 – 18, Ellingson teaches the invention as applied above in claims 1 – 4, respectively. 
Ellingson teaches that hot-pressing the article is in a temperature range of 570 – 650°C, which falls within the claimed range. Ellingson does not explicitly teach hot-pressing the article in the time 

Lefebvre teaches a method of producing aluminum-based powder compacts with increased mechanical strength using lubricated aluminum powder compositions [Col 2, line 20 – 23; Title]. Lefebvre teaches that the method includes the steps of forming a composition by mixing powder and lubricant in an amount of 0.1 – 3 wt% and compacting the composition [Col 2, line 35 – 42]. The compacted powder is then subjected to a complete delubrication at a temperature range of 400 – 450°C for 10 – 120 minutes [Col 3, line 49 – 58], which overlaps with the claimed range (claim 7). Following delubrication, the compact is further press-and-sintered in a temperature range of 550 – 640°C, which overlaps with the claimed range as well as the temperature range described in Ellingson [Col 4, line 58 – 60] for a time of 30 minutes, which overlaps with the claimed range (claims 5 and 14 – 16), and that the press-and-sintering is performed in an inert atmosphere, and specifically teaches nitrogen (claims 6 and 17 – 18) [Col 3, line 62 – 65 and Col 4, line 33 – 35]. Finally, Lefebvre teaches that following the press-and-sintering, a post-consolidation heat-treatment is performed such as a solution treatment and quenching in water is performed (interpreted as sintering and cooling at ambient temperature) [Col 3, line 65 – 66; and Col 4, line 40 – 43] (claims 8 and 9). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken steps of compacting and hot-pressing of the core of Ellingson and substituted it with the method of compacting, delubricating, press-and-sintering, and post-consolidating heat treatment as taught by Lefebvre to achieve predictable results. As taught by Lefebvre, the method as taught allows for the production of aluminum powder compacts with increased strength and further still, a person of ordinary skill in the art would have reasonable expectation of success given that both Ellingson and 

Furthermore, in regards to the overlapping ranges taught in Ellingson, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Ellingson (US 5,891,206, disclosed in IDS 1/16/20 as EP0876876), as applied to claims 1 above, in further view of Yamaguchi (US2001/0011004)
 
Regarding claim 10, Ellingson teaches the invention as applied above in claim 1. Ellingson does not explicitly teach performing the pressing and sintering on the semi-finished product directly on an aluminum support already made. 
Yamaguchi teaches a method of making a grinding wheel tool [Title]. Yamaguchi teaches making the grinding wheel beginning with a powder mixed material and compacting it into an unsintered body [0011]. Yamaguchi further teaches that once the unsintered body is formed into a shape that fits a groove shape in a support member (i.e. a support member previously made, as claimed), the unsintered 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the hot-pressing step of Ellingson and used it on the green compact core while joined with an aluminum support member in order to firmly bond them together as taught by Yamaguchi, with a reasonable expectation of success. 


Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments regarding the rejections under 102 and 103 are not found persuasive. Applicant states that the claims are distinguishable from over Ellingson, alone or in combination. This not found persuasive and the rejection is maintained. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Ellingson alone and in view of others, teaches the claimed invention as applied above;

Claims 1 – 4, 11 – 13, and 19 – 20 under 35 U.S.C. 102(a)(1) as being anticipated by Ellingson (US 5,891,206).
Claims 5 and 14 – 16 under 35 U.S.C. 103 as being unpatentable over Ellingson (US 5,891,206), as applied to claims 1 – 4. 

Claim 10 under 35 U.S.C. 103 as being unpatentable Ellingson (US 5,891,206), as applied to claims 1, in further view of Yamaguchi (US2001/0011004)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735